Citation Nr: 0531576	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of a right foot injury.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a skin graft to the left leg.

3.  Entitlement to a compensable rating for osteomyelitis.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in 
Philadelphia, Pennsylvania, which in pertinent part, 
confirmed and continued a 30 percent rating for residuals of 
a right foot injury, confirmed and continued a 10 percent 
rating for residuals of a skin graft to the left leg, 
confirmed and continued a noncompensable rating for 
osteomyelitis, and denied entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  

In December 2003, the Board remanded the case to the RO for 
further development.  

An August 2004 rating decision increased the veteran's 
evaluation for residuals of a right foot injury to 40 percent 
disabling, effective December 18, 2000.  In October 2004, the 
veteran expressed disagreement with the effective date 
assigned in the April 2004 rating decision.  The RO issued a 
statement of the case in June 2005, but the record does not 
reflect that the veteran has perfected an appeal by 
submitting a substantive appeal, and this issue has not been 
certified as being on appeal.  Therefore, the issue of 
entitlement to an effective date earlier than December 18, 
2000, for the grant of an increased evaluation for residuals 
of a right foot injury is not before the Board.  Fenderson v. 
West, 12 Vet App 119 (1999); 38 C.F.R. § 20.200 (2005).

The veteran was previously represented by a private attorney, 
R. Edward Bates.  In June 2005 and August 2005 letters, the 
Board notified the veteran that, effective July 28, 2003, VA 
had revoked Mr. Bates' authority to represent VA claimants 
and thus the Board was no longer able to recognize him as his 
representative.  The Board advised him that he could either 
represent himself, i.e., prosecute the appeal pro se, he 
could select a Veterans Service Organization to represent him 
in the appeal, or he could choose to have another attorney 
represent him.  The Board enclosed the appropriate forms to 
assist the veteran in resolving this issue, and notified him 
that if it did not hear back from him within 30 (thirty) days 
of the date of the letter, it would assume that he wanted to 
represent himself and that the Board would resume its review 
of his appeal.  No response was ever received from the 
veteran.


FINDINGS OF FACT

1.  The residuals of the veteran's right foot injury are 
manifested by loss of use of the right foot.

2.  The skin graft scar to the left leg measures 12 square 
inches, but is not deep; unstable; or productive of 
limitation of function.

3.  The veteran had episodes of osteomyelitis but no 
infection in the last five years.

4.  The veteran has the following service-connected 
disabilities: residuals of a right foot injury, rated 40 
percent disabling; residuals of a skin graft to the left leg, 
rated 10 percent disabling; and, osteomyelitis, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 50 percent.  

5.  The veteran has completed three years of high school and 
has had employment experience as a laborer.  He last worked 
in 1988.

6.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a right foot injury, are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5167 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a skin graft to the left leg, are not met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 
7805 (2002 & 2005).

3.  The criteria for a compensable rating for osteomyelitis 
are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5000 (2005).

4.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO has satisfied the notification requirements of the 
VCAA.  The October 2002 statement of the case, the August 
2004 supplemental statement of the case and February 2001, 
February 2004 and April 2004 letters from the RO, gave the 
veteran notice of the evidence necessary to substantiate his 
claim on appeal.  

The evidence development letter dated in February 2004, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The August 2004 supplemental statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the veteran would be advised to 
submit relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report or submit additional information 
or evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claims, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  



Pertinent Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Entitlement to a disability rating in excess of 40 percent
for residuals of a right foot injury

The current 40 percent rating has been awarded under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Code 5167, for 
loss of use of the foot.  This is the maximum evaluation 
under that code.

A higher schedular evaluation is precluded by the 
"amputation rule."  That rule provides: 

The combined rating for disabilities of 
an extremity shall not exceed the rating 
for amputation at the elective level, 
were amputation to be performed.  For 
example, the combined evaluations for 
disabilities below the knee shall not 
exceed the 40 percent evaluation, 
diagnostic code 5165.
38 C.F.R. § 4.68 (2005).

Because the veteran is in receipt of a 40 percent rating for 
disabilities below the right knee, a higher schedular rating 
is precluded.

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
been unemployed throughout the appeal period.  His ankle 
disability is not, therefore causing marked interference with 
current employment.  He has undergone no periods of 
hospitalization.  38 C.F.R. § 3.321(b) (2005).  Referral for 
consideration of an extraschedular rating is not warranted.

Entitlement to a disability rating in excess of 10 percent
 for residuals of a skin graft to the left leg

Changes were made to the schedular criteria for evaluating 
disabilities involving the skin by regulatory amendment 
effective August 30, 2002.  67 Fed. Reg. 49,590-49,599 
(2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  

If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the 
new provision to the claim.  If applying the new provision 
would not produce "retroactive effects," VA ordinarily must 
apply the new provision.  A new law or regulation has 
prohibited "retroactive effects" if it is less favorable to 
a claimant than the old law or regulation; while a 
liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The veteran was not given specific notice as to the schedular 
criteria for evaluating disabilities involving the skin which 
became effective August 30, 2002.  However, the VA examiner 
who conducted the May 2004 VA examination discussed the new 
criteria for evaluating skin disorders, under the new 
criteria.  These findings were cited in the August 2004 
supplemental statement of the case and rating decision as the 
bases for denying an increased rating.  Hence, the veteran 
was put on notice as to the change in regulations. 

The veteran's scar has been rated under Diagnostic Code 7804.  
38 C.F.R. § 4.118 (2005).  

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  

For a scar that is not on the head, face, or neck to be rated 
higher than 10 percent, the scar would have to be deep or 
limit motion and have an area exceeding 12 square inches or 
77 square centimeters, or there would have to be limitation 
of function of a body part affected by the scar.  38 C.F.R. § 
4.118, Diagnostic Codes 7801 (2005).  A superficial scar is 
one that does not involve underlying soft tissue.  38 C.F.R. 
§ 4.118, Note (2), following Diagnostic Code 7802 (2005).

The May 2004 VA examination notes that the graft scar on the 
veteran's left leg was three by four inches, but mobile, 
nontender and not adherent to deeper tissue.  A May 2004 VA 
addendum reported that the scar did not produce limitation of 
function of an affected body part, was not adherent and 
remained stable.  

Although the scar approximates the size for a 20 percent 
rating under Diagnostic Code 7801, it does not affect motion 
or function, and does not involve underlying soft tissue, 
thus it does not meet most of the criteria needed for a 
higher evaluation under that code.  38 C.F.R. §§ 4.7, 4.21 
(2005).  

Other codes for rating scars under the old or new criteria 
either do not provide for an evaluation in excess of 10 
percent, or require limitation of function or motion. Thus, a 
rating in excess of 10 percent is not warranted under any 
potentially applicable rating criteria.  

Because there is no evidence of recent hospitalization or 
interference with current employment, referral for an 
extraschedular rating is also not warranted.  38 C.F.R. 
§ 3.321.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of a skin graft 
to the left leg, and the claim is denied.  38 U.S.C.A. 
§ 5107(b).



Entitlement to a compensable rating for osteomyelitis

Osteomyelitis is rated noncompensable under Code 5000.  A 10 
percent rating is warranted if the osteomyelitis is inactive, 
following repeated episodes, without evidence of active 
infection within the past five years.   To warrant a 20 
percent rating, the disorder must be with discharging sinus 
or other evidence of active infection within the past five 
years.  A 30 percent rating is warranted where there is 
definite involucrum or sequestrum, with or without 
discharging sinus; and a 60 percent rating is warranted where 
there are frequent episodes, with constitutional symptoms.  
Finally, a 100 percent rating is warranted where the 
veteran's osteomyelitis is of the pelvis or vertebrae, or 
extends into major joints, or is with multiple localization, 
or is with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a.

The record suggests that the veteran may have had an episode 
of osteomyelitis in 1960 and another in 1991.  There has been 
no reported recurrence of osteomyelitis since that time.  
Active osteomyelitis was not found on the most recent 
examination in May 2004.  The veteran, thus, would meet the 
criteria for 10 percent evaluation on the basis of repeated 
episodes with no recurrence in the last five years.

Since, however, the veteran is already in receipt of a 40 
percent evaluation for his ankle disability, the amputation 
rule precludes additional evaluation for osteomyelitis.  
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5100, Note (1).

Referral for consideration of an extraschedular rating is 
also not warranted.  Given its quiescent state, osteomyelitis 
could not be causing marked interference with employment or 
need for frequent periods of hospitalization.


TDIU

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.   
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In this case, the veteran has the following service-connected 
disabilities: residuals of a right foot injury, rated 40 
percent disabling; residuals of a skin graft to the left leg, 
rated 10 percent disabling; and, osteomyelitis, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 50 percent.  Accordingly, he does not meet the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

VA policy, however, is to award TDIU on an extraschedular 
basis if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).   The Board lacks 
the authority to grant a total rating in the first instance.  
Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In such a 
case VA must first refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.

The record shows that in May 2004, a VA examiner opined that 
the veteran's service-connected disorders was at least as 
likely as not preventing him from gainful employment.  This 
conclusion was not only based on the veteran's medical 
disorders but it was also based on his educational 
accomplishments and his occupational experience.  

In compliance with 38 C.F.R. § 4.16(b), VA referred the 
veteran's matter to VA's Compensation and Pension (C&P) 
Director for initial consideration.  

The C&P Director noted that the veteran suffered from 
numerous nonservice connected disabilities.  The Director 
further found that the veteran's service-connected right 
ankle disorder had remained stable since 1946.  Based on 
these observations, the Director concluded that TDIU was not 
warranted.

Because the C& P Director was afforded the first opportunity 
to decide the veteran's TDIU claim on an extraschedular 
basis, the Board may now reach that question.  Cf. Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

The record shows that the veteran has had a limited 
education, in his claim for TDIU he reported completing only 
three years of high school; and having employment experience 
requiring physical labor.  During service he was a 
longshoreman.  His application for TDIU shows he last worked 
in 1988 as a laborer.

The recent award of the 40 percent rating for loss of use of 
the left foot, demonstrates a worsening of that disability.  
The only medical opinion on the veteran's employability is 
that of the VA examiner in May 2004.  That opinion supports 
the veteran's claim.

The Board finds that based on the veteran's service-connected 
disorders, his education, his employment history, and the 
opinion elicited from the May 2004 VA examiner, TDIU is 
warranted.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports an award of TDIU.  38 C.F.R. § 4.3.  
The appeal is granted.




ORDER

Entitlement to an increased disability rating for residuals 
of a right foot injury is denied.

Entitlement to an increased disability rating for a scar as a 
residual of a skin graft to the left leg is denied.

Entitlement to a compensable rating for osteomyelitis is 
denied.

Entitlement to TDIU is granted.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


